CORNELIUS, Judge,
concurring.
I concur in Judge Daughtrey’s opinion. The authorities for the opinion are legion, but I feel compelled to call attention to the realities. This can best be done by citing Hawkins v. Superior Court, California Supreme Court, 150 Cal.Rptr. 435, 586 P.2d 916.
“Indeed, the fiction of grand jury independence is perhaps best demonstrated by the following fact to which the parties herein have stipulated: between January 1, 1974 and June 30, 1977, 235 cases were presented to the San Francisco grand jury and indictments were returned in all 235.”
“The pervasive prosecutorial influence reflected in such statistic has led an impressive array of commentators to endorse the sentiment expressed by United States District Judge William J. Campbell, a former prosecutor: ‘Today, the grand jury is the total captive of the prosecutor who, if he is candid, will concede that he can indict anybody, at any time, for almost anything, before any grand jury.’ ”
Grand juries should be encouraged to investigate cases presented to them.